:, .-,-                                                                                                                                                                                                                                                                          I'-'I
      ,;.A;;;;O.;;;24;;;5,;;,Ba;(R;;;;ev;;;;.,;;,;02;;;;/0,;;;8/;;;;20;;;;19;.:.);;;Ju;;;,dg,;;m;;;;en;,;.I1;;;;·n;;;;aC;;;;r,;;;im;,;;in;;;;al,;;;Pe;;;;lty..,;;;Ca;;;;se;,.(M=od;;;;ifi;;::ed;,;.)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.....,;_....,:,P,;;;age;;,e.:..Io:;;,f.:,.l



                                                                    UNITED STATES DISTRICT COURT
                                                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                           United States of America                                                                                           JUDGMENT IN A CRIMINAL CASE
                                                                      V.                                                                                      (For Offenses Committed On or After November 1, 1987)


                                         Brandon Bermudez-Lopez                                                                                               Case Number: 3:20-mj-20569

                                                                                                                                                             Charles L
                                                                                                                                                             Defendant's A orney


          REGISTRATION NO. 94984298

          THE DEFENDANT:
                                                                                                                                                                                                               MAR 1 2020      i                                 l
                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                  1:
           lg] pleaded guilty to count(s) -,-:..1::..o::_fC::_::_om=p=la=in=t-----------l---Q..ai~1.¥1,~:'.eF~U§?N.l~-
           D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                                        Nature of Offense                                                                                                                                      CountNumber(s)
          8:1325                                                 ILLEGAL ENTRY (Misdemeanor)                                                                                                                            1

           D The defendant has been found not guilty on count(s) - - - - - - ' - - - - - - - - - - - - - - - - ' - -
          •  Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                                      ~             TIME SERVED                                                                    D _ _ _ _ _ _ _ _ _ _ days

           lg] Assessment: $10 WAIVED                                                     lg] Fine: WAIVED
          lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                       Thursday, March 12, 2020
                                                                                                                                                       Date of Imposition of Sentence


          Received~                                                                                                                                    :Micfiae{J. Seng
                              DUSM                                                                                                                     HONORABLE MICHAEL J. SENG
                                                                                                                                                       UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                                                                                                                           3 :20-mj-20569
